PER CURIAM.
At the time when the plaintiff paid the deposit of $100 to the defendant, there was certainly-no meeting of the minds of the parties upon a lease, since the lessor’s consent was concededly withheld, and the evidence justified the trial court in reaching the conclusion that this deposit was of a tentative character, and was made with the understanding that the plaintiff could withdraw it in three days, if he then determined not to take a lease. The case is within the rule applied in Aquelini v. Provident Realty Co. (Sup.) 84 N. Y. Supp. 1014.
Judgment affirmed, with costs.